Graves, J.
This is a ease made in the circuit court for Kent county, after judgment.
*45The plaintiffs recovered- under the general counts in assumpsit on a promissory note, and the defendant Holcomb suggests error. He pleaded the general issue, but the other defendants did not defend.
The note was made by “Jerome Trowbridge,” and was endorsed by Leonard &, Holcomb. On the trial of the issue against Holcomb the note was offered in evidence, and it then bore a receipt for $118 paid on it, and a memorandum stating that it had been protested for non-payment. These items did not appear on the copy served on Holcomb, or on that on which the sheriff made his certificate of service. For these variances Holcomb objected to the introduction of the note. The exception is void of merit. These items were no part of the note. Howry v. Eppinger, 34 Mich., 29; 2 Bishop on Criminal Procedure, § 407.
The accidental misspelling of the name of Trowbridge was wholly unimportant.. The omission of the letter “w” produced no change in the sound.
A stipulation was made between plaintiffs and Trow-bridge stating that as he had been declared a bankrupt the cause might be dismissed as to him. But he did not avail himself of it, and no order was ever entered. '
An objection was made against any verdict, by Holcomb’s counsel, because the jury had been sworn to try the issue between plaintiffs and all the defendants, when in fact no issue had been joined with the other defendants, and also on the ground that the action had been discontinued as against Trowbridge by virtue of the stipulation. As already state'd, Trowbridge had not elected to base any order on the stipulation, and he consequently remained a defendant in point of form.
The other defendants have not complained on any ground, and if the clerk in swearing the jury committed the technical irregularity of speaking of the issue as one between the plaintiffs and the other defendants, as well *46as Holcomb, it was a harmless blunder, and no one has been injured.
There is nothing further worthy of notice.
The judgment is affirmed with costs.
. The other Justices concurred.